Citation Nr: 1710561	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  12-24 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to service connection for peripheral vascular disease of the right lower extremity. 

4.  Entitlement to service connection for peripheral vascular disease of the left lower extremity.  

5.  Entitlement to service connection for peripheral vascular disease of the right upper extremity.

6.  Entitlement to service connection for peripheral vascular disease of the left upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board observes that the issues of entitlement to service connection for peripheral neuropathy of the right and left upper extremities were properly developed for appeal.  While on appeal, in a March 2013 Decision Review Officer (DRO) decision, the RO granted service connection for peripheral neuropathy of the right and left upper extremities.  As the March 2013 DRO decision represents a full grant of the benefits sought for these claims, and the Veteran has not disagreed with the ratings or effective dates assigned, these matters are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  A review of the Virtual VA file reveals VA treatment records dated through April 2012.  The remaining documents are either duplicative of those contained in the VBMS file or irrelevant to the issues on appeal.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Peripheral Neuropathy of Right and Left Lower Extremities 

The Veteran was last afforded a Disability Benefits Questionnaire (DBQ) examination to assess the current nature and severity of these service-connected conditions in August 2012, nearly five years ago.  Further, in a September 2016 Appellant's Brief, the Veteran's representative argued that the examination was "no longer contemporaneous" and requested a new examination.   Given the time period since the last examination and possibility of worsening of his disability, the Veteran should be afforded a new VA examination to obtain pertinent information to assess the current nature and severity of his service-connected peripheral neuropathy of right and left lower extremities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Peripheral Vascular Disease of All Extremities 

The Veteran generally contends that the claimed peripheral vascular disease of right and left lower and upper extremities was caused or aggravated by service-connected diabetes mellitus, type II.  See October 2009 Claim.  In the alternative, he argues that the claimed condition is due to exposure to herbicides during service.  See October 2009 Claim.   As the Veteran served in Vietnam during the Vietnam Era, he is presumed to have been exposed to herbicides.  

In May 2012, the Veteran underwent a DBQ examination.  The May 2012 DBQ examiner determined that there was no evidence of peripheral vascular disease on examination.   However, during the pendency of the appeal, in a March 2010 private treatment record, the Veteran was diagnosed with peripheral vascular disease by Dr. G.A.G.  The private physician explained that the Veteran was  ". . . having some claudication symptoms in the lower extremities" and that after "[r]eviewing his arterial Doppler, [t]here [was] an asymmetry on the right side at 239 compared to 211 and some discrepancies of the distal flow.  With regard to risk factors for the diagnosis of peripheral vascular disease, Dr. G.A.G. remarked that the Veteran "has never been a smoker" and that his service-connected diabetes was "one risk factor . . . ."  While the May 2012 DBQ examiner cited the March 2010 private treatment record, she merely noted 'claudication' without further explanation and otherwise failed to reconcile the March 2010 diagnosis of peripheral vascular disease with her assessment that there was no evidence of such disease at the time.  In this regard, the Board notes that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he or she files the claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   In light of this deficiency, the AOJ should obtain a new VA examination to assess the nature and etiology of the claimed peripheral vascular disease of all extremities.   

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected peripheral neuropathy of the right and left lower extremities.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

For both lower extremities, the examiner should identify the nature and severity of all manifestations of the Veteran's peripheral neuropathy, to include any neurological impairment and/or resulting limitation of motion.  The examiner should indicate whether such disabilities more nearly approximate mild, moderate, or severe incomplete paralysis or complete paralysis of the impaired nerves. 

The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's bilateral lower extremity peripheral neuropathy on his daily activities and employability. 

All opinions expressed must be accompanied by supporting rationale.

3.  The Veteran should be afforded a VA examination to determine whether there is a relationship between peripheral vascular disease of all extremities and his service.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all diagnoses pertinent to peripheral vascular disease of all extremities, present since the date of the claim (i.e. since October 2009), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

If the examiner determines that the Veteran does not meet the diagnostic criteria for a diagnosis of peripheral vascular disease, he or she should reconcile such findings with the diagnosis of peripheral vascular disease in the March 2010 private treatment note.

(B) For each diagnosis, the examiner should opine as to whether it is at least as likely as not (i.e. whether it is 50 percent or more probable) that any such disability is related to the Veteran's military service, to include his exposure to herbicides. 

(C) For each diagnosis, the examiner should opine as to whether such was caused OR aggravated (beyond natural progression) by the Veteran's service-connected diabetes mellitus, type II.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation (specifying the baseline level of disability and current level of severity, based on consideration of VA's rating schedule).

The examiner should consider all evidence of record, including lay statements and medical records.  The rationale for all opinions offered should be provided. 

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



